TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 6, 2020



                                      NO. 03-18-00439-CV


   Appellant, Marsha McLane, in her Official Capacity as Director of the Texas Civil
 Commitment Office// Cross-Appellants, Eric Thomas, John Williams, and Albert Mailhot

                                                  v.

       Appellees, Eric Thomas, John Williams, and Albert Mailhot// Cross-Appellee,
               Marsha McLane, in her Official Capacity as Director of the
                            Texas Civil Commitment Office




            APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
            AFFIRMED IN PART; REVERSED AND RENDERED IN PART --
                         OPINION BY JUSTICE SMITH;
                 CONCURRING OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the district court on June 29, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s interlocutory order.      Therefore, the Court reverses the district court’s

interlocutory order to the extent it overrules McLane’s plea to the jurisdiction as to the APA

claim against her and affirm the district’s court order in all other respects. We render judgment

dismissing the claims against McLane.         The appellees–cross-appellants shall pay all costs

relating to this appeal, both in this Court and in the court below.